MEMORANDUM OF DECISION.
We affirm the judgment of the Superior Court (York County; Fritzsche, J.) dismissing James M. Dineen’s appeal from the judgment against him in the District Court sitting as the Small Claims Court (Kittery; *549Gaulin, J.). Because the Superior Court was required to dismiss the appeal for lack of timeliness under M.R.S.C.P. 11(a), we need not address the other issues Dineen attempted to raise on his appeal from the District Court.
The entry is:
Judgment affirmed.
All concurring.